Citation Nr: 0906946	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-18 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for colon cancer, to 
include as secondary to asbestos or herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1965 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2005, 
a statement of the case was issued in March 2007, and a 
substantive appeal was received in May 2007.

The Veteran testified at a Travel Board hearing in July 2008.  
During this hearing, the Veteran and his representative 
raised a new claim of entitlement to service connection for a 
pulmonary disability on the basis of exposure to asbestos 
during service.  The Board has considered whether this new 
claim may be an intertwined issue with the matter currently 
on appeal, as both issues involve the Veteran's contention 
that he was exposed to asbestos during his military service.  
However, the claim currently on appeal is resolved in this 
Board decision without making any significant determination 
as to whether the Veteran was actually exposed to asbestos 
during his service.  The claim on appeal is denied in this 
Board decision on the basis that, even assuming the Veteran 
was exposed to asbestos during service, colon cancer is not 
shown to be etiologically linked to any such exposure.  Thus, 
the outcome of this issue on appeal would not be affected by 
the outcome of the new claim of entitlement to service 
connection for a pulmonary disability due to asbestos 
exposure.  The Board does not view these to be intertwined 
issues.  Therefore, the Board will proceed with appellate 
review of the claim of entitlement to service connection for 
colon cancer at this time.  The Veteran's new claim of 
entitlement to service connection for a pulmonary disability 
is hereby referred to the RO for appropriate action.




FINDINGS OF FACT

1.  The Veteran is not shown to have served in the Republic 
of Vietnam during his active service, and is not shown to 
have been exposed to herbicide agents during service.

2.  The Veteran's colon cancer was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is colon cancer otherwise related to the Veteran's active 
duty service, including any exposure to asbestos.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in September 
2004, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, this letter advised the Veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the April 2005 RO rating decision currently on appeal.  
The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.


In the present appeal, there has been no timely notice of the 
types of evidence necessary to establish particular ratings 
and effective dates for any ratings that may be granted; the 
March 2007 statement of the case did include this notice in 
an untimely fashion.  However, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision despite the untimely notice provided to the 
appellant.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Veteran was provided with a letter which 
expressly described how the VA determines ratings and 
effective dates in the March 2007 statement of the case.  
Subsequently, the Veteran and his representative have 
submitted additional argument in this case in the May 2007 
substantive appeal and at the July 2008 Board hearing; they 
have made no indication that further development was sought 
in light of the March 2007 notice regarding Dingess.  The 
Veteran is represented by VA recognized national service 
organization which would be further expected to have actual 
knowledge of the Dingess elements, including with regard to 
assignment of ratings and effective dates.  In any event, 
since the Board finds below that entitlement to the benefit 
sought is not warranted in this case, no ratings or effective 
dates will be assigned and any questions related to such 
assignments are therefore rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The Veteran has been afforded multiple VA examinations to 
evaluate his claim on appeal.  Pertinent VA examination 
reports dated in March 2005 and May 2006 are of record.  The 
Board acknowledges that the Veteran's appointed 
representative contends, as expressed during the July 2008 
Board hearing, that the Veteran has not been provided with a 
VA examination or medical opinion evaluating whether his 
disability on appeal may be related to in-service asbestos 
exposure.  However, the Board's review of the claims file 
reveals that both of the aforementioned VA examination 
reports directly and unambiguously address that question with 
qualified expert opinions.  

The Board acknowledges that the VA examination reports of 
record essentially address the question of any link between 
colon cancer and asbestos exposure, without addressing other 
theoretical links between the colon cancer and military 
service.  However, further VA medical examination is not 
warranted in this case.  In disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 
Vet.App. 79 (2006).  Simply stated, the standards of McLendon 
are not met in this case as the evidence of record fails to 
indicate that colon cancer had its onset in service or is 
otherwise related thereto, and there is no evidence 
establishing exposure to pertinent herbicide agents during 
service.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting disease or injury in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as colon cancer, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board acknowledges that the Veteran contends he developed 
colon cancer resulting from asbestos exposure during his 
service.

In McGinty v Brown, 4 Vet.App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded, and its basic guidelines are now incorporated in 
the VBA Adjudication Procedure Manual M-21-1MR (M21-1MR), 
Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 
13, 2005) (rescinding the previously applicable VBA 
Adjudication Procedure Manual M21-1, Part VI, para. 7.21).  
These guidelines note that that inhalation of asbestos fibers 
can produce fibrosis and tumors, that the most common disease 
is interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce various other cancers and tumors 
particularly in the chest and throat.  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 9; see also Ennis v. 
Brown, 4 Vet.App. 523 (1993).  It is noted that persons with 
asbestos exposure have an increased incidence of various 
cancers including cancers of the lung, bronchus, larynx and 
pharynx.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  Id.

The Court has also held that 'neither Manual M21-1 nor the 
Circular creates a presumption of exposure to asbestos solely 
from shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure to asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure.'  Dyment v. West, 13 Vet.App. 141 (1999); see also 
Nolen v. West, 12 Vet.App. 347 (1999); VAOGCPREC 4-2000.  As 
a preliminary matter, it must be shown that the veteran was 
exposed to asbestos during active duty service.  The Board 
notes the RO's finding, in the March 2007 statement of the 
case, informing the Veteran that "military records show you 
served as a shopkeeper and seaman[;] VA has determined that 
the probability of exposure to asbestos for these naval 
positions is minimal."  The Board is not bound by the RO's 
findings.  In any event, the Board finds that even assuming 
for the sake of the Veteran's argument that he was exposed to 
asbestos during service, the preponderance of the evidence is 
against entitlement to service connection for colon cancer in 
this case.  Thus, for the purposes of this decision only, the 
Board will accept the premise that the Veteran was exposed to 
asbestos in service.

The Board finds that service connection must be denied for 
colon cancer, including as secondary to exposure to asbestos.  
While the record clearly reflects that the Veteran has 
suffered from the claimed disability, there is no competent 
medical evidence to demonstrate a link between the Veteran's 
colon cancer and his service.  The record reflects that the 
Veteran's colon cancer was detected in the late 1990s; the 
Veteran's various medical records document diagnosis of colon 
cancer in the late 1990s, and the Veteran himself identified 
1998 as the year in which this disability began (as indicated 
on his filing for disability compensation in August 2004).  
The record reflects that, prior to the late 1990s, the 
Veteran had not been diagnosed with or treated for the 
disease.  

More significantly, there is no evidence of any complaints or 
treatment for any pertinent colon or rectal disorders in the 
Veteran's service treatment records.  Examination reports 
throughout his entire period of active duty service show all 
pertinent findings to be clinically normal, including 
specifically with regard to the anus and rectum.  Moreover, 
the Veteran has not made any statement contending that he 
experienced symptoms related to colon cancer during service.  
There is also no suggestion in the record of colon cancer 
manifestation within one year of the Veteran's discharge.

The Board recognizes that, for disabilities involving a 
veteran's exposure to asbestos, even the passage of almost 30 
years without manifestation of a disability may not be fatal 
to a claim of service connection.  Nevertheless, service 
connection may not be granted unless there is some competent 
medical evidence indicating that the Veteran's disability is 
indeed causally linked to the Veteran's exposure to asbestos.

The claims file includes a report from a March 2005 VA 
examination associated with the development of evidence in 
this claim.  In examining the Veteran, the doctor reviewed 
the claims file and  interviewed the Veteran, and the March 
2005 VA examination report contains substantial discussion of 
the Veteran's pertinent medical history.  The March 2005 VA 
examiner directly addressed the essential question concerning 
whether there is any etiological link between the Veteran's 
history of colon cancer and any exposure to asbestos: "To 
this provider's knowledge there is no relationship between 
colon cancer and asbestos exposure."  The report further 
indicates that a gastrointestinal specialist at the VA 
medical center was consulted and opined: "With a very high 
prevalence of colorectal cancer any association with any 
environmental exposure would be difficult to make."  
Finally, the March 2005 report indicates that the specialist 
was also "not aware of any association between colon cancer 
and exposure to asbestos."

More recently, in May 2006, the Veteran was afforded an 
additional VA examination to further consider the question of 
any possible relationship between his history of colon cancer 
and exposure to asbestos during service.  The May 2006 VA 
examination report presents a clear and direct expert opinion 
addressing this essential medical question.  The May 2006 VA 
examiner explains: "The bottom line is that colon cancer is 
not caused by or a result of asbestos exposure.  There is no 
evidence in the literature that the two are associated with 
each other."  The examiner goes on to discuss that 
"[a]sbestos can produce mesotheliomas of the lung and it can 
be associated with the production of lung cancer but there 
has been no association between colon cancer and asbestos 
exposure."

These two VA examination reports must be accorded significant 
probative weight.  They both present competent medical 
conclusions with discussion of rationales considering 
pertinent medical studies, physical examination, and 
interview of the Veteran.  The earlier VA examination report 
expressly discusses review of the claims folder with the 
Veteran's specific medical history, and the later examination 
report discusses familiarity with the Veteran's medical 
history from interviewing the Veteran prior to analyzing 
whether colon cancer may be etiologically linked to asbestos 
exposure.

Significantly, the rationale and analysis discussed in each 
VA examination report indicates that, even assuming that the 
Veteran was exposed to asbestos during service, there is no 
medical basis for concluding that the colon cancer was at 
least as likely as not causally related to service.  Each 
expert indicates that pertinent medical principles and 
research reveal no adequate basis for linking asbestos 
exposure to an increased risk of colon cancer.

The Board acknowledges the Veteran's own contention that his 
colon cancer is connected to his exposure to asbestos during 
his time in service, or is otherwise related to his military 
service.  However, while the Veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  However, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Board cannot draw its 
own medical conclusions based upon the Veteran's suggestions 
without affirmative supporting evidence.

The Veteran has presented copies of information sheets from 
the Environmental Protection Agency (EPA) discussing cancer 
risks which may be associated with exposure to asbestos; this 
EPA information indicates that cancers of the rectum may be 
associated with asbestos exposure.  The Board has considered 
this information, but must find that general EPA information 
sheets are not as probative on questions of medical etiology 
as competent medical evidence from doctors, especially 
medical opinions focused on the specific questions and 
diagnostic medical history of this particular Veteran rather 
than a general survey of potential risks of asbestos.  The 
Board must resolve the decisive medical questions in this 
case by relying upon the most probative competent medical 
findings addressing the Veteran's specific case.  The Board 
may not adopt the conclusions suggested by the Veteran 
through his citation of general information in EPA material, 
as the Board is not competent to engage in medical analysis 
applying such generalized information to the particulars of 
the Veteran's specific case and medical history.  See Colvin 
v. Derwinski, 1 Vet.App. 171 (1991).  

In this case, the most persuasive items of probative medical 
evidence on the decisive medical questions at issue weigh 
significantly against the Veteran's claim.  In fact, the RO's 
written request for the May 2006 VA examination expressly 
directed the examining expert's attention to the EPA 
information submitted by the Veteran; that examiner's medical 
conclusions were authored with consideration of the EPA 
information.  The most persuasive probative evidence explains 
that the available current medical research does not present 
an adequate basis for finding that the Veteran's history of 
colon cancer is etiologically related to any exposure to 
asbestos.

The Board must rely upon the conclusions of trained medical 
personnel when considering evidence of diagnosis and 
etiology.  The record reflects that none of the medical 
professionals who have performed treatment and consultation 
regarding the Veteran's colon cancer has provided any opinion 
affirmatively demonstrating any basis for linking the 
Veteran's exposure to asbestos and his colon cancer.  The VA 
examination reports which specifically address this issue 
unambiguously indicate that there is no adequate medical 
basis supporting such a link.  Therefore, there is no 
competent evidence of such a link.

The Board has reviewed the entirety of the Veteran's medical 
records and acknowledges several references to his reported 
asbestos exposure.  The Board has considered each reference 
carefully and finds that none of the medical records presents 
any finding or medical opinion which can be understood as 
affirmatively drawing an etiological link between the 
Veteran's history of colon cancer and his  reported exposure 
to asbestos.  Rather, these references generally note 
increased monitoring of the Veteran's health broadly in light 
of his reported exposure.  In short, the Board finds none of 
these medical reports presents affirmative evidence 
probatively supporting the Veteran's claim of a causal nexus 
between his history of colon cancer and asbestos.

In sum, the pertinent VA examination reports weigh heavily 
against the claim and are not persuasively contradicted by 
any competent medical evidence of record.  The Board has 
reviewed the entirety of the evidence of record, including 
private and VA treatment records, and finds that there is no 
competent medical evidence which persuasively contradicts the 
findings noted or the conclusions drawn by the VA examiners 
discussed above; nor does any competent medical evidence of 
record otherwise indicate an etiological relationship between 
the Veteran's colon cancer and exposure to asbestos.

The Board acknowledges that the Veteran's original August 
2004 filing of this claim expressed the additional contention 
that the Veteran believes he was exposed to Agent Orange 
during service, and that his colon cancer may have developed 
as a result of that exposure to herbicides.  The Veteran's 
subsequent contentions have focused upon the theory of 
entitlement featuring asbestos exposure, including the 
Veteran's presentation of his claim at his July 2008 Board 
hearing.  The Veteran is established to have served in the 
Navy aboard a ship in the waters off of Vietnam.  A September 
2004 official response to the RO's request for information 
regarding the Veteran's service indicates that available 
service documents and resources do not establish that the 
Veteran's service ever brought him within the land borders of 
Vietnam.  The Veteran has not clearly contended otherwise.  
Nor has the Veteran otherwise presented any evidence to 
demonstrate that he was exposed to Agent Orange or similar 
herbicide during service.

Applicable law also provides that a veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116; see also Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  Regulations further provide, in pertinent part, that 
if a veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

The Board finds that the evidence in this case does not show 
that the Veteran had service within the land borders of 
Vietnam.  Thus, the Veteran is not presumed to have been 
exposed to herbicides during his military service.  Simply 
put, VA laws and regulations require a Veteran's service in 
the waters offshore and service in other locations to involve 
duty or visitation actually in the Republic of Vietnam for 
purposes of establishing presumptive exposure to herbicides.  
38 C.F.R. § 3.307(a)(6)(iii).  See Haas v. Nicholson, 20 
Vet.App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).

Since the Veteran cannot be presumed to have been exposed to 
herbicides during his military service, such exposure cannot 
be found to have occurred without affirmative evidence 
demonstrating such exposure.  No such evidence of pertinent 
herbicide exposure has been submitted in this case.  The 
Board acknowledges that several of the Veteran's private 
medical records refer to the Veteran's reported 'Agent Orange 
exposure' in discussing factors in monitoring his health.  
The Board cannot find that any of these references 
constitutes evidence of actual exposure to Agent Orange 
during his military service.  Such references do not reflect 
any clinical evidence showing actual exposure to Agent 
Orange, nor do any of these documents present any explanation 
to demonstrate the occurrence of such reported exposure.  
Rather, it is apparent that the references to Agent Orange in 
the Veteran's private treatment records denote only 
acknowledgement and consideration of the Veteran's report of 
his own history.  

A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet.App. 
177, 180 (1995); Swann v. Brown, 5 Vet.App. 229 (1993); 
Reonal v. Brown, 5 Vet.App. 458, 460- 61 (1993).  A post-
service reference to injuries sustained in service, without a 
review of service treatment records, is not competent medical 
evidence.  See Grover v. West, 12 Vet.App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet.App. 345, 348 (1998).

Therefore, with no showing of exposure to herbicides during 
service, the Board can find no basis for entitlement to 
service connection on the basis of exposure to herbicides 
during service.

There is otherwise no evidence of in-service incurrence of 
colon cancer nor any etiological relationship between the 
Veteran's colon cancer and his military service.  The 
evidence in the claims file as well as the Veteran's own 
statements clearly show that the first manifestations and 
diagnosis of colon cancer were in the mid to late 1990s.

Since there is no competent evidence of colon cancer during 
service, no competent evidence of the disease within one year 
of discharge from service, nor any competent evidence 
otherwise suggesting a link between the Veteran's colon 
cancer and service, to include exposure to asbestos or 
herbicides, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for colon cancer.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


